DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support scaffold” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a support scaffold”. However, it’s not clear what structure is limiting to a “support scaffold”, or if it represents a description, or structure which supports the access system (which is then “supporting” the scaffolding of the access system). There is no description of examples in the specification, nor a drawing or depiction of the structure. The claim is therefore unclear to one of ordinary skill in the art.
Claim 16 fails to recite any limiting structure for the access system itself, merely that it is “used” in conjunction with the method according to claim 1. It’s not clear what structure is required, or even if the claim is limited by any structural limitations at all. The structure cannot be ascertained and is therefore indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teichert (WO 2012149935).
Regarding claim 1, Teichert discloses a method for performing maintenance on an outer surface of at least one wind turbine part of an offshore wind turbine, the method comprising the steps of: transporting an access system (5, 7) to a site of the offshore wind turbine, transferring the access system to a transition platform (8) at a lower part of the offshore wind turbine, while operating the offshore wind turbine in accordance with a normal operating mode, stopping normal operation of the offshore wind turbine, performing maintenance on an outer surface of at least one wind turbine part (4) of the offshore wind turbine, using the access system, and restarting normal operation of the offshore wind turbine in accordance with a normal operating mode when the maintenance has been completed. As the access system is utilized in conjunction with maintenance on the wind turbine part that rotates, the wind turbine is stopped before and restarted after the maintenance has been completed. 
Regarding claims 5-7, Teicher discloses the method according to claim 1 above. Teichert further discloses the step of performing maintenance comprises hoisting the access system in an upwards direction from the transition platform (Figures 2-5), the step of transferring the access system to the transition platform is performed by means of a permanent crane (9) arranged at or near the transition platform, and wherein the step of performing maintenance on an outer surface of at least one wind turbine part of the offshore wind turbine comprises performing maintenance on at least one wind turbine blade (4).
Regarding claims 8-9, Teichert discloses the method according to claim 1 above. Teichert futher discloses wherein the step of performing maintenance on an outer surface of at least one wind turbine part of the offshore wind turbine comprises inspecting the outer surface of at least one wind turbine part, and the step of performing maintenance on an outer surface of at least one wind turbine part of 
Regarding claim 10, Teichert discloses the method according to claim 1 above. Teichert further discloses the step of awaiting wind and/or weather conditions fulfilling predefined conditions, the step of awaiting being performed after the access system has been transferred to the transition platform and before stopping normal operation of the offshore wind turbine (“Hereby, optimal working conditions are achieved, e.g. with the edge of the rotor blade facing any possible wind, the device expediently contacting the edge as soon as possible when being lifted upwards, whereby increased stability is achieved” and “Hereby, it is achieved in a relatively simple manner that the platform assembly can be controlled with high accuracy, when, for example, it has reached a height where it is desired to contact the rotor blade. This may be of particular importance when operating in windy conditions.”).
Regarding claim 14, Teichert discloses the method according to claim 1 above. Teichert further discloses the step of temporarily attaching the access system to the transition platform by means of attachment means provided on the access system and/or on the transition platform (utilization of the crane 9 which allows for temporarily attaching the access system to the transition platform).
Regarding claims 16-17, Teichert discloses the method according to claim 1 above. Teichert further discloses an access system (5, 7) for use with the method, and the access system is at least two detachably assembly modules.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2012149935) in view of Anasis (US 20150204193).
Teichert discloses the method according to claim 10 above.
Teichert fails to teach the step of awaiting wind/weather conditions comprises awaiting a wind speed below 5 m/s.
Anasis teaches a method of repairing/maintenance of a wind turbine part (Figure 1) utilizing an access system (Figure 3). Anasis further teaches “Typically, it is considered unsafe in the industry to attempt blade repairs when the wind speed is above 8 m/s.” Therefore, it is known that certain wind speeds are unsafe to commit to doing the repairs, and a factor of safety must be taken into account. 
Because Teichert discloses the utilization of an access system to repair/maintain a wind turbine component, and Anasis teaches that it is known that certain wind speeds are considered unsafe to provide repairs during, and a certain factor of safety can be established with a specific wind speed, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Teichert to await a wind speed condition of less than 5 m/s as taught by Anasis for the purposes of reducing the chances of injury or fatality while repairing the wind turbine component.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2012149935), hereinafter referenced as T1 in view of Anasis (US 20150204193), and further in view of Teichert (US 7521083), hereinafter referenced as T2.
T1 discloses the method according to claim 1 above.

T1 further discloses raising (Figures 2-5) and lowering the access system (Figures 6-7). The access system can then be lowered and raised as necessary with the wind conditions and weather.
Anasis teaches a method of repairing/maintenance of a wind turbine part (Figure 1) utilizing an access system (Figure 3). Anasis further teaches “Typically, it is considered unsafe in the industry to attempt blade repairs when the wind speed is above 8 m/s.” Therefore, it is known that certain wind speeds are unsafe to commit to doing the repairs, and a factor of safety must be taken into account. 
T2 teaches method of treatment of a rotor blade for a wind turbine. T2 further teaches “It should also be noted that the apparatus may be provided with lighting equipment so that utilization of the apparatus according to the invention at all times of day and around the year is made easier. This is particularly advantageous since wind speed may usually not be in excess of, for instance gale, in order for the apparatus to operate in a safe manner. Once these conditions are present, the apparatus must be used effectively and thus also when it is dark. Furthermore, the issue is also one of being able to carry out cleaning etc. while taking into consideration optimal power production of the windmills when the right wind conditions are present, which again favours effective exploitation of these wind conditions for cleaning, sealing etc. and thus also during the evening and at night etc.”
Because T1 teaches the raising and lowering of the access system in order to repair and maintain the wind turbine parts, and because Anasis teaches that wind conditions need to be below a certain speed in order to safely repair the wind turbine component, and because T2 teaches that it is advantageous to wait a prolonged period if necessary in order to provide the repairs in a safe manner, it . 	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2012149935) in view of Oowaku (US 10801220).
Teichert discloses the method according to claim 1 above.
Teichert fails to teach the step of transferring the access system to the transition platform comprises transferring the access system to a support scaffold arranged on or near the transition platform.
Oowaku teaches a gondola apparatus for repairing a wind turbine part, and the gondola is formed of multiple pieces (Figure 1). The access system gondola is transferred to a support scaffold (7) arranged near the wind turbine tower, which assists in supporting the access system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Teichert such that the access system is transferred to a support scaffold as taught by Oowaku for the purposes of providing stability to the access system as it utilizes the tower for support. In combination with Teichert, such a support scaffold is “at or near” the transition platform.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Teichert (WO 2012149935) is considered the closest prior art of record. However, as shown in the method steps and figures of Teichert, despite the access system comprising multiple detachably assembled modules (5, 7), they are not assembled at the transition platform.
Oowaku (US 10801220) teaches a gondola apparatus for repairing a wind turbine part, and the gondola is formed of multiple pieces (Figure 1). However, Oowaku fails to teach assembling the modules at a transition platform as claimed.
Huot (US 10487806) teaches a wind turbine with a transition platform (11) and an access system for repairing a wind turbine part (Figure 1C), but the access system is transferred directly from the boat (100) with a crane on the boat to attach it to the tower, which then attaches/carries a wind turbine blade. The access system is not assembled at the transition platform.
Lemburg (US 7740107) teaches the utilization of a hinged access system which forms two parts that are hinged together (Figures 4-5). The access system is utilized to repair/maintain parts of the wind turbine. However, the access system is not assembled at the transition platform.
While the access system could presumably be assembled on the transition platform of the wind turbine, Teichert assembles it within the air utilizing a pulley system, and none of the other references discloses or insinuates that the access systems are modular and assembled at the transition platform rather than pre-assembled beforehand. As such, the method steps in combination with the independent claim is considered novel and unobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN D SEABE/Primary Examiner, Art Unit 3745